          Case 1:19-cr-00696-PAE Document 143
                                          144 Filed 06/29/20
                                                    07/01/20 Page 1 of 1
                                                                       2




                                                                                 Joseph A. DiRuzzo, III, Esq., CPA
                                                                                                    954.615.1676
                                                                                              jd@diruzzolaw.com

June 29, 2020

Via ECF

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:      United States v. Teman, case no. 1:19-cr-696

Dear Judge Engelmayer:

Pursuant to your “individual rules of practice in criminal cases,” this letter serves as the Defendant
Ari Teman’s request to adjourn sentencing for 60 days. Assistant United States Attorney Khedar
Bhatia notified undersigned counsel that the Government does not oppose this request.

As this Court is aware, the nation is in the midst of the COVID-19 pandemic. Teman currently
resides in Florida, his undersigned counsel currently resides in Florida, and his other undersigned
counsel Justin Gelfand currently resides in Missouri. As such, proceeding with sentencing at the
currently-scheduled date would require both members of the defense team and Teman to travel to
New York City at a time when public health officials are discouraging travel unless absolutely
necessary. Furthermore, as COVID-19 cases spike throughout the country, New York has
implemented quarantine restrictions on travelers arriving in New York. See Executive Order No.
205 (June 24, 2020).

Based on these unusual circumstances, Teman seeks an adjournment so that the parties and this
Court can take the necessary safety precautions before physically reconvening for sentencing.

Kind Regards,

                                Digitally signed by /s/ Joseph A. DiRuzzo, III
/s/ Joseph A. DiRuzzo, III      Date: 2020.06.29 16:55:17 -04'00'


Joseph A. DiRuzzo, III

JAD/
cc: AUSA K. Bhatia, via ECF
AUSA E. Imperatore, via ECF
J. Gelfand, via ECF

401 East Las Olas Blvd., Suite 1400, Ft. Lauderdale, FL 33301
FAX/ 954.827.0340 WEB/ WWW.DIRUZZOLAW.COM
   Case 1:19-cr-00696-PAE Document 144 Filed 07/01/20 Page 2 of 2

GRANTED. Sentencing is adjourned to September 28, 2020 at 10:00 a.m. However, the
Court declines to extend the deadlines for sentencing submissions, as there is no stated need
for such an extension and filing on the current scheduling will enable the Court to prepare
for the sentencing during the time in which it had planned to do so. The defense sentencing
submission remains due July 7, 2020 and the Government’s sentencing submission remains
due July 14, 2020. The Clerk of Court is requested to terminate the motion at Dkt. No. 143
                                                             
                                       SO ORDERED.

                                                         
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
